DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 uses the phrase “to be” in lines 4 and 7.  The phrase “to be” suggests a future action.  It is unclear if the article of claim 5 is to have been subject to the claimed action or be capable of undergoing the claimed action.  For purposes of examination the article will be considered to have undergone the claimed operation.
Claim 5 at line 10 references “the cutting step” however there is insufficient antecedent basis in the claim for a cutting step.  Claim 5 at line 4 references projections “to be cut” however this phrase is insufficient to establish a positively claimed cutting step.
Claim 5 at lines 10-12 establishes either an ‘inclined surface’ or a ‘rounded portion’ and further states that “the inclined surface having an inclination angle less than…” It is unclear if the claim is limited to an inclined configuration, or whether it may be rounded or inclined with an inclination angle less than an inclination angle of a portion of the side surface that is adjacent the base end.
Claim 5 at line 12 references the inclined surface, however claim 5 at line 7 establishes side surfaces inclined to be tapered in a direction from the base end, and claim 5 at line 11 establishes an inclined or rounded surface.  Are there more than one inclined surfaces? Are the inclined surfaces the same inclined surface?  Which inclined surface is referenced by the phrase “the inclined surface”.  
Claim 7 limits a ‘width’ by referencing a region where the projecting end is “higher than” where the projecting bend surface is “low”.  Absent a reference direction it is unclear what region is considered to be high and which region is considered to be low, as well as, along what spatial reference is the width measured.  For the purposes of examination the width will be considered to be along the axial direction, and the terms ‘low’ and ‘high’ will be considered with respected the projection where the portion of the projection furthest from the base being conisdered high.  
Claims 6-8 are rejected as depending form claim 5 for those reasons as advanced above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (PGPub US 2012/0061203) in view of Hardy (US Patent 3,881,365).
Regarding applicants’ claims 1 and 5, Harmon et al. disclose a cast-in place splined sleeve for a clutch hub, including casting and machining of aluminum to form a splined outer element (paragraphs 0028, 0029 and 0033). Harmon et al. do not appear to explicitly disclose the projections to be configured as tapered splines where the side surface nearer the projecting end has an inclination angle less than the side surface closer to the base, however Hardy discloses a gearing configuration which reduces the noise resulting from tooth imperfections and tolerance issues (col. 1 lines 1-15).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to adopt the configuration of Hardy to the splines of Harmon et al. in order to reduce the noise in mechanisms formed therefrom.
The modified outer element of Harmon et al. is formed by casting and machining (paragraph 0028), where the machining operation is a cutting step which results in splines having projecting end portions along a processing line with a predetermined processing diameter, the splines having predetermined dimensions (i.e. the splines have thus been cut to conform to the desired final shape and tolerances). The side surfaces are tapered including a tapered surface (Hardy, #30), which has an inclination angle less than that of the portion of the projection closer to the base (Hardy, figures 2 and 3).  As a result of being splined, the outer element includes projections which are continuously arranged in a circumferential direction, the projections expending in an axial direction.
Regarding applicants’ claims 2 and 6, Hardy et al. do not appear to disclose a specific range of angles at which to from the tapered surface, however the discovery of angles which provide effective gearing while reducing noise is within the level of ordinary skill in the art though routine extermination.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to try different angles of inclination for the tapered surface of Harmon et al. as modified by Hardy, in order to discover a range of angles which provide effective operation at a reduced level of noise.
Regarding applicants’ claims 3 and 7, the width of the tapered surface increases in a direction form the base of the projecting portion (where the surface is low) to the end surface of the projecting portion (where the end surface is high, figures 2 and 3).
Regarding applicants’ claims 4 and 8, the splines are configured such that they are capable of fitting clutch plates or discs (Harmon et al. paragraph 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784